DETAILED ACTION
This office action is in response to communication filed on August 10, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 10, 2022 has been entered.

Status of Claims
The status of the claims is as follows:
Claims 1, 3-5, 8-13, 15-20 and 23-28 are pending.
Claims 2, 6-7 and 14 and 21-22 remain cancelled.
Claims 1, 3-5, 8-13, 15-20 and 23-28 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
Claims 1, 3-5, 8-13, 15-20 and 23-28 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 

Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a device (system), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 1 does not recite a judicial exception, therefore, the claim qualifies as eligible subject matter under 35 U.S.C.101 (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.04).

	Regarding claim 13, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., monitoring an escalator for determining a condition based monitoring health score), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).

	Similarly, regarding claim 20, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., monitoring an escalator for determining a condition based monitoring health score), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).

Regarding the dependent claims 3-5, 8-12, 15-19 and 23-28, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1, 3-5, 8-13, 15-20 and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1. 
Borthakur (US 20170297874 A1) teaches:
A monitoring system for monitoring an escalator ([0001], [0003]: a structural health monitoring system for monitoring components of an escalator is provided), the monitoring system comprising: 
a local gateway device (Fig. 2, item 54 – ‘processor’); and 
a sensing apparatus (Fig. 2, items 50 and 52) in wireless communication with the local gateway device through a wireless protocol ([0027]-[0028], [0030]: sensors are wireless connected to processor and provide indications of operating condition of drive machine of escalator), the sensing apparatus comprising: 
an inertial measurement unit sensor configured to detect a first frequency range of vibrations of the escalator, wherein the first frequency range of the vibrations of the escalator being detected is acceleration data ([0030]: the sensors may include accelerometers); and
a microphone configured to detect a second frequency range of the vibrations of the escalator, wherein the second frequency range of the vibrations of the escalator being detected is sound data, ([0044]: the sensors may include a microphone).

Taniguchi (US 9994429 B1) teaches:
the wireless protocol is a short-range wireless protocol (col. 4, lines 60-65: measurements values are transmitted from a resistance measuring unit (sensor) to a controller (local gateway device) using short-range wireless protocols); and
a power source comprising an energy storage device (col. 3, lines 31-38: a power source is included within an escalator).

Qi (US 20170305724 A1) teaches:
wherein the sensing apparatus is located within a handrail of the escalator and moves with the handrail or the sensing apparatus is attached to a step chain of the escalator and moves with the step chain ([0007], [0028]: a sensor for collecting and transmitting signals during testing of an escalator is attached to a step or handrail belt of the escalator).  

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the second frequency range being greater than the first frequency range, wherein the second frequency range does not overlap with the first frequency range, wherein the first frequency range is monitored only by the inertial measurement unit sensor and the second frequency range is monitored only by the microphone for energy efficiency,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 13. 
Borthakur (US 20170297874 A1) teaches:
A method of monitoring an escalator ([0001], [0007]: a structural health monitoring method for monitoring components of an escalator is provided), the method comprising: 
detecting a first frequency range of vibrations of the escalator using an inertial measurement unit sensor located in a sensing apparatus (Fig. 2, items 50 and 52; [0027]-[0028], [0030]: sensors are connected to a processor and provide indications of operating condition of drive machine of escalator), wherein the first frequency range of the vibrations of the escalator being detected is acceleration data ([0030]: the sensors may include accelerometers); 
detecting a second frequency range of the vibrations of the escalator using a microphone in the sensing apparatus (Fig. 2, items 50 and 52; [0027]-[0028], [0030]: sensors are connected to a processor and provide indications of operating condition of drive machine of escalator), wherein the second frequency range of the vibrations of the escalator being detected is sound data ([0044]: the sensors may include a microphone), and
determining a condition based monitoring (CBM) health score in response to at least the acceleration data and the sound data ([0007]-[0009]: based on sensor data, structural health of the drive system of the escalator is assessed).

Taniguchi (US 9994429 B1) teaches:
storing electricity using an energy storage device of a power source (col. 3, lines 31-38: a power source is included within an escalator).

Qi (US 20170305724 A1) teaches:
wherein the sensing apparatus is located within a handrail of the escalator and moves with the handrail or the sensing apparatus is attached to a step chain of the escalator and moves with the step chain ([0007], [0028]: a sensor for collecting and transmitting signals during testing of an escalator is attached to a step or handrail belt of the escalator).  

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the second frequency range being greater than the first frequency range, wherein the second frequency range does not overlap with the first frequency range, wherein the first frequency range is monitored only by the inertial measurement unit sensor and the second frequency range is monitored only by the microphone for energy efficiency,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 20. 
Borthakur (US 20170297874 A1) teaches:
A method of monitoring an escalator ([0001], [0007]: a structural health monitoring method for monitoring components of an escalator is provided), the method comprising: 
detecting a first frequency range of vibrations of the escalator using an inertial measurement unit located in a sensing apparatus (Fig. 2, items 50 and 52; [0027]-[0028], [0030]: sensors are connected to a processor and provide indications of operating condition of drive machine of escalator), wherein the first frequency range of the vibrations of the escalator being detected is acceleration data ([0030]: the sensors may include accelerometers); 
detecting a second frequency range of the vibrations of the escalator using a microphone located in the sensing apparatus (Fig. 2, items 50 and 52; [0027]-[0028], [0030]: sensors are connected to a processor and provide indications of operating condition of drive machine of escalator), wherein the second frequency range of the vibrations of the  escalator being detected is sound data ([0044]: the sensors may include a microphone); and
determining an operating mode of the escalator in response to at least the acceleration data and the sound data ([0007]-[0009]: based on sensor data, structural health of the drive system of the escalator is assessed). 

Taniguchi (US 9994429 B1) teaches:
storing electricity using an energy storage device of a power source (col. 3, lines 31-38: a power source is included within an escalator).

Qi (US 20170305724 A1) teaches:
wherein the sensing apparatus is located within a handrail of the escalator and moves with the handrail or the sensing apparatus is attached to a step chain of the escalator and moves with the step chain ([0007], [0028]: a sensor for collecting and transmitting signals during testing of an escalator is attached to a step or handrail belt of the escalator).  

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the second frequency range being greater than the first frequency range, wherein the second frequency range does not overlap with the first frequency range, wherein the first frequency range is monitored only by the inertial measurement unit sensor and the second frequency range is monitored only by the microphone for energy efficiency,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 3-5, 8-12, 15-19 and 23-28. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857